04/15/2020 4:34 PM FAX 9368256035 PACK UNIT WoogT/O010
rami Eaward's Law Lan a Sar AV IRCY-01115 “Document 31 FilelPOP@47£8/80 in TXSDPPAgat1 of 4282020 8:08 Pm
' . |

oa

9.

10.

lt.

| Declaration of Laddy Valentine
| Valentine et al. y. Collier et al. (7XSD 4:20-ev-1115)

|
My name is Laddy Valentine. I am over the age of 18 and of sound mind. ‘The following is

|
based on my personal knowledge. /

lam currently imearecrated in the TDCJ Pack Unit (VDI # 01782033%.

lam very concemed for my health and safety because of the COVID-19 virus at the Pack
Unit. |

lam 69 years old. My date of birth is September 2, 1950.

J have high blood pressure and hyperlipidemia, and I take medications to manage my heart
problems.

I had to have back surgery due to an injury from my lime in the military, and I have drop
foot. Because of these problems, | need a walker lo move by myself’

Since the pandemic began, my dorm has been “locked down” several times while an inmate

was tested after having symptoms.

The prison is denying me and other inmates at the Pack Unit prolections from COVID-19.

The prison does noi allow me or other prisoners to use waterless hand sanitizer.

Because | use a walker, it is hard for me to get up to wash my hands multiple times a day,

and it would be much casicr for me to keep my hands clean if] had hand sanitizer. There

are other inmates here who use walkers or wheelchairs who I believe would have similar

difficulties.

The prison has not adjusted my housing area so that | can slecp at least 6 feet away trom
2

other people. There are 54 men in my dorm, and I think I am no more than 5 fect away

from my neighbors on both sides whenever we are in our cubicles,
04/15/2020 4:34 PM FAX 9968256035 PACK UNIT dongs
From: Edward's Law ba 5 San AS seeeC#Z 0.1115 "Document 31 Filed 9O4#ES920 in TXSDPaPage? of wasizozo 3:08 pm

12. Though many of the officers started wearing face masks this week, there are other staff

13.

/0010

members whojare still not wearing masks. Sonteubsefficcrrthe net here propor nese,

|
|
|
There has been no oral instruction for inmates about how washing hands can prevent
|

spreading the virus. We were given handouts last week, but many prisoners are illiterate

and cannot read them. I have not seen a video about how to prevent catching the virus, and

there has not been an officer, nurse, or peer educator teaching us how to stay safe. Actrae

 

14, The prison dogs not require me or other inmates to maintain a physical distance of 6 fect

15.

16.

17.

18,

19.

or more from others during group activities like meals, showers, recreation, and the “pill
line” which forms outside the infirmary when inmates pick up their medications.

 
 

t ; .I do
(AMATE WoOFK BAS

not believe ey have access to hand sanitizer to use while doing their jobs, and have never
seen them using hand sanitzer.

I filed a Step 1 grievance asking to get protection from COVID-19, but to the best of my
knowledge the grievance has not yet been answered.

I see many elderly people every day at the Pack Unit.

I have secn long lines of prisoners waiting al the “pill window” to get medications, so I
believe there are many chronically ill people at the Pack Unit.

I understand that J am a named Plaintiff in a class action lawsuit about the virus seeking to

protect myselfand other Pack Unit inmates.
04/15/2020 4:35 PM FAX 9368256035 PACK UNIT Woo0s/0010
From: Ravrerd’s LAW Lae SEA PRCGOI115 "Bocument 31 Filed*srPUURFESTBO in TXSDPamagers of aptsz0z0 9:08 PM

20, I have spoken with my attomeys many times by telephone about the virus, and how the

|
prison is responding to COVID-19.

| ; .
21. [ was ready to testily at the telophone hearing on April 2, 2020, if the judge wanted to hear
from me.

22,1 am familiar with Edwards Law, where some ol my attorneys for this lawsuit work,

because I also worked with these same attorneys as a potential witness and as a class
|

|
member in a different class action lawsuit. I am confident in my attorneys’ representation
|
of me and other inmates for this issue.
|
23. My attorneys have explained ihe nature of the lawsuil to me by telephone.

24, It is my understanding the all visitors are barred from the Pack Unit, including my

attomeys.

 

rt. I talked with my lawyers about the

allegations in the complaint before they filed it.
|

26. I understand this is a lawsuit seeking a Court order to implement the protections I and other
Pack Unit inmates need to minimize the spread of COVII-19,

27.1 understand that the lawsuit is claiming violations of the Constitution and of laws
protecting people with disabilities.

28. I understand that the lawsuit is supposed to help inmates at the Pack Unit to protect them
from COVITD- 19,

29. lam ready and willing lo continue working closely with my allomeys to help protect myself

and other inmates at the Pack Unit from the virus.
04/15/2020 4:35 PM FAX 9368256035 PACK UNIT Wjoo10/0010
Fram Bavard’s Law “Case APOFO1115 "Bocument 31 Filed*tiPSS4eFtSFFO in TXSDPadeagyel 44 of afiasiz0z0 3:05 pM

3Q, lam ready and willing to cooperate in the ongoing litigation about the virus, including by
|

testifying to the Court, participating in a deposition, assisting my lawyers in responses to
|
written questions, or any other tasks my attorneys advise me I need to do.

31. T understand thal my lawyers and | are asking for this fo be a class action case on behalf of
|
|

all Pack Unit prisoners, and we are asking for the Court to order that everyone be protected

I
‘ .
from the virus.

|
32.1 am committed lo serving as a class representative in this case, and will stay informed

| ,
about the case, work with my attorneys lo pursuc the case, appear in court, and give
|
testimony for the case as needed. I am willing to continuc as a class representative to help
others even if /TDCJ takes steps to protect me personally without protecting other Pack

Unit inmates. |

33, Tam not expecting to receive any money from serving as a class representative in this casc.
Tam asking only that I, and everyone else at the Pack Unit, receive the protection they need
from the virus. I am not asking for damages for myself‘ or the class in this case.

34. All of the prisoners here need the same protections. I do not see how these protections
would harm any prisoners, and the protections would be better if everyone at the prison
was safe.

35. 1 declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

ALO ee

Executed on this Day i Laddy Valentine
| TDCI # 01782033

 
